Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 21-40 are presented for examination.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 11/09/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Dependent claims 22-30 are depended on cancelled claims (1-9), Thus, it is not clear what these claims are refereeing to.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 21-40 rejected under 35 U.S.C. 103 as being unpatentable over Villa (US Pub No. 2019/0340933, hereinafter “Villa”, provisional application filed on 05/07/2018) in view of Canis et al. (US Pub No. 2019/0034838, hereinafter “Canis”).

Regarding claim 21, Villa does disclose, a computing system comprising: one or more processors; and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising: receiving a request to transport a user from an origin to a destination (Villa, (para. [0058] and figure 5), the transport network coordination system 215 receives a request to route the VTOL aircraft 220 from a first location to a second location. In one embodiment, the routing request is generated in response to receiving a request from a user through a client device 240 for transportation from an origin location to a destination location); obtaining data indicative of one or more candidate flight plans for aircraft associated with a service provider of flight-based transportation; determining one or more end-to-end itineraries based at least in part on the origin, the destination, and the one or more candidate flight plans, each end-to-end itinerary comprising a plurality of transportation legs that include transportation via a plurality of different transportation modalities (Villa, (para. [0058] and figure 5), the transport network coordination system 215 may identify hubs corresponding to the first and second locations, which define an intermediary leg of the transport from the origin location to the destination location), wherein the plurality of transportation legs comprises a first transportation leg, a second transportation leg following the first transportation leg, and a third transportation leg following the second transportation leg, wherein at least one of the first or third transportation legs comprise ground-based transportation provided via one or more ground-based vehicles associated with a service provider of ground-based transportation and the second transportation leg comprises flight-based transportation provided via one or more aircraft associated with the service provider of flight-based transportation (Villa, (para. [0058] and figure 5), the transport might include a first leg in which the user is transported from an origin location to a first hub via a first ground-based vehicle or on foot, a second leg in which the user is transported from the first hub to a second hub via a VTOL aircraft 220, and a third leg in which the user is transported from the second hub to a destination location via a second ground-based vehicle or on foot).
Villa does not explicitly disclose but the analogous art Canis does discloses, evaluating the one or more end-to-end itineraries for presentation to the user (Canis, (para. [0008, 0037, 0054]), the system is arranged for receiving a user request including an origin, a destination and a date via the user interface, querying the flight search engine with the user-specified criteria, querying the availability module with the itineraries returned by the flight search engine, sending the available itineraries returned by the availability module to the fare calculator, filtering and ranking the priced itineraries, and displaying a subset of these on the user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Villa by including evaluating the one or more end-to-end itineraries for presentation to the user taught by Canis for the advantage of limiting the computing time of the corresponding fare search (Canis, (para. [0004])).

Regarding claim 22, the combination of Villa-Canis does disclose the computing system of claim 1, wherein evaluating the one or more end- to-end itineraries for presentation to the user comprises determining whether the one or more end-to-end itineraries are to be presented to the user via a user interface (Canis, (para. [0054]), the search engine 1 is coupled to an availability module 16 also carried out by the processor(s) 300, to ensure all routes and/or itineraries obtained are actually available. Furthermore, the search engine is coupled to a fare calculation module 17, which is programmed to price the filtered and ranked itineraries obtained by the search engine 1. A subset of the obtained priced itineraries are displayed to a user according to a display subset of travel selections order 302 by the processor(s)).

Regarding claim 23, the combination of Villa-Canis does disclose the computing system of claim 2, wherein the user interface is associated with the service provider of ground-based transportation (Villa, (para. [0063]), the transportation from the origin location to the destination location may include a first leg during which a first ground-based vehicle transports the user from the origin location to the first location).  

Regarding claim 24, the combination of Villa-Canis does disclose the computing system of claim 1, wherein evaluating the one or more end- to-end itineraries for presentation to the user comprises determining whether the one or more end-to-end itineraries conform to the request (Villa, (para. [0064]), the candidate route selection module 315 calculates a set of candidate routes from the first location to the second location).  

Regarding claim 25, the combination of Villa-Canis does disclose the computing system of claim 1, wherein the operations further comprise: selecting an end-to-end itinerary for presentation to the user; and providing data indicative of the end-to-end itinerary to a user device (Canis, (para. [0054]), the search engine is coupled to a fare calculation module 17, which is programmed to price the filtered and ranked itineraries obtained by the search engine 1. A subset of the obtained priced itineraries are displayed to a user according to a display subset of travel selections order 302).  

Regarding claim 26, the combination of Villa-Canis does disclose the computing system of claim 1, wherein obtaining the data indicative of the one or more candidate flight plans for the aircraft of the service provider of flight-based transportation comprises obtaining the data indicative of the one or more candidate flight plans from the service provider of flight-based transportation (Villa, (para. [0083]), the transport network coordination system 215 may identify hubs corresponding to the first and second locations, which define an intermediary leg of the transport from the origin location to the destination location. The transport network coordination system 215 can provide the determined first and second locations to the candidate route selection module 315 for computing candidate routes between the locations).  

Regarding claim 27, the combination of Villa-Canis does disclose the computing system of claim 1, wherein obtaining the data indicative of the one or more candidate flight plans from the service provider of flight-based transportation comprises communicating with at least one computing device of the service provider of flight- based transportation via one or more APIs (Villa, (para. [0043]), the parameter selection module 305 provides a user interface for defining various parameters to be used in the optimization of VTOL route selection).  

Regarding claim 28, the combination of Villa-Canis does disclose the computing system of claim 1, wherein the operations further comprise: matching the user with an end-to-end itinerary (Villa, (para. [0049]), the candidate route selection module 315 identifies candidate routes for VTOL aircraft travel between a first hub and a second hub).  

Regarding claim 29, the combination of Villa-Canis does disclose the computing system of claim 1, wherein the operations further comprise: matching the user to a ground-based transportation modality for the first transportation leg; matching the user to an aircraft for the second transportation leg as the user progresses along the first transportation leg; matching the user to a ground-based transportation modality for the third transportation leg as the user progresses along the second transportation leg (Villa, (para. [0058] and figure 5), the transport might include a first leg in which the user is transported from an origin location to a first hub via a first ground-based vehicle or on foot, a second leg in which the user is transported from the first hub to a second hub via a VTOL aircraft 220, and a third leg in which the user is transported from the second hub to a destination location via a second ground-based vehicle or on foot).  

Regarding claim 30, the combination of Villa-Canis does disclose the computing system of claim 9, wherein matching the user to the aircraft for the second transportation leg while the user is travelling via the ground-based transportation modality for the first transportation leg comprises: generating a placeholder transportation plan for the second transportation leg; and reserving a seat on a first aircraft associated with the placeholder transportation plan while the user is travelling via the ground-based transportation modality for the first transportation leg or reserving a seat on another aircraft associated with an alternative transportation plan while the user is travelling via the ground-based transportation modality for the first transportation leg (Villa, (para. [0058] and figure 5), the transport might include a first leg in which the user is transported from an origin location to a first hub via a first ground-based vehicle or on foot, a second leg in which the user is transported from the first hub to a second hub via a VTOL aircraft 220, and a third leg in which the user is transported from the second hub to a destination location via a second ground-based vehicle or on foot).  

Regarding claim 31, the substance of the claimed invention is similar to that of claim 21. Accordingly, this claim is rejected under the same rationale.

Regarding claim 32, the substance of the claimed invention is similar to that of claim 22. Accordingly, this claim is rejected under the same rationale.

Regarding claim 33, the substance of the claimed invention is similar to that of claim 23. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 34, the substance of the claimed invention is similar to that of claim 24. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 35, the substance of the claimed invention is similar to that of claim 25. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 36, the substance of the claimed invention is similar to that of claim 29. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 37, the substance of the claimed invention is similar to that of claim 29. Accordingly, this claim is rejected under the same rationale.

Regarding claim 38, the substance of the claimed invention is similar to that of claim 29. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 39, the substance of the claimed invention is similar to that of claim 21. Accordingly, this claim is rejected under the same rationale.

Regarding claim 40, the substance of the claimed invention is similar to that of claim 26. Accordingly, this claim is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432